Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/US2019/031545 (international filing date: 05/09/2019), which claims priority from provisional application 62669613 (filed 05/10/2018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 line 5, "the offset" has no antecedent basis.
Claim 20 line 5, "the available channel" has no antecedent basis.  Is it referred to the “channel” in claim 13 line 6?  If indeed so, it is suggested that “the available channel” be changed to “the channel”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20190037481 A1, hereinafter ZHANG_481), in view of Zhang et al. (US 20190246410 A1, hereinafter Zhang_410).

Regarding claim 1, ZHANG_481 teaches an apparatus comprising (in general, see fig. 10 and para. 86-88 in view of one or more of the embodiments disclosed in fig. 6, 7, and 8 along with their paragraphs; in particular, the examiner uses fig. 7 and/or fig. 8 for rejection purposes below): 
a non-transitory memory including instructions stored thereon for monitoring synchronous signals and physical broadcast channels (SSBs) from a network node; and 
determining for an SSB Transmission Timing Configuration (STTC), where the STTC is a time interval with plural locations accommodating transmission of the SSBs (see at least para. 80 and/or 83 along with para. 69 of fig. 4, e.g. UE 115 determines DMTC window, which includes number of SSB transmission opportunities and their corresponding locations); 
monitoring the STTC for the SSBs (see at least para. 80 and/or 83, e.g. UE 115 starts receiving SSBs in the DMTC window); and 
determining a first one of the SSBs in a first slot of a subframe in a scheduled SSB transmission in the STTC has been transmitted at a first scheduled location (see at least para. 80, e.g. in the illustrated example, the received SSB3 is associated with a wrap around index 750a of 0), 
where the scheduled SSB transmission of the first one of the SSBs is based upon confirmation of a successful Listen Before Talk (LBT) available channel prior to the scheduled SSB transmission in the STTC (see at least para. 78, e.g. base station 105 succeeds in the LBT procedure 720 at the next slot 735).
ZHANG_481 differs from the claim, in that, it does not specifically disclose configuring the apparatus for an SSB Transmission Timing Configuration, which is well known in the art and commonly used for providing accurate resource assignments.
Zhang_410, for example, from the similar field of endeavor, teaches similar or known mechanism of configuring the apparatus for an SSB Transmission Timing Configuration (in general, see fig. 4 and corresponding paragraphs 70-77, in particular, Zhang_410 into the method of ZHANG_481 for providing accurate resource assignments.

Regarding claim 2, ZHANG_481 in view of Zhang_410 teaches determining a second one of the SSBs in the scheduled SSB transmission in the STTC successfully or failed to transmit at a second scheduled location.  (ZHANG_481, see at least para. 80 and fig. 7, e.g. SSB4 after SSB3) 

Regarding claim 3, ZHANG_481 in view of Zhang_410 teaches observing transmission of the second one of the SSBs in the first slot or a second slot. (ZHANG_481, see at least para. 80 and fig. 7, e.g. SSB4 in next slot after SSB3 in slot 735) 

Regarding claim 4, ZHANG_481 in view of Zhang_410 teaches a time duration of the STTC is configured via RRC signaling.  (Zhang_410, see at least para. 74, e.g. SSB configuration in RRC signaling) 

Regarding claim 5, ZHANG_481 in view of Zhang_410 teaches the network node is configured with an RRC message SSB_transmission_Timing_duration. 

Regarding claim 6, ZHANG_481 in view of Zhang_410 teaches receiving an SSB index of the SSB transmission in the STTC.  (ZHANG_481, see at least para. 80 and fig. 7, e.g. UE 115 may then determine the DMTC window or other time frame starting point based on the SSB index) 

Regarding claim 7, ZHANG_481 in view of Zhang_410 teaches 
wherein the SSB index is based upon one or more of a payload of a physical broadcast channel and a physical broadcast channel demodulation reference signal (ZHANG_481, see at least para. 80 along with para. 38, e.g. each SSB transmission may also be associated with a SSB index that is broadcast to the UE using PBCH), and 
wherein the processor is further configured to execute the instructions of determining a radio frame boundary based upon the offset and an SSB block index (ZHANG_481, see at least para. 80 and fig. 7, e.g. UE 115 may then determine the DMTC window or other time frame starting point based on the SSB index with the wrap around index 750)

Regarding claim 8, ZHANG_481 in view of Zhang_410 teaches the STTC is fixed for initial cell selection for the network node.  (ZHANG_481, see at least para. 82 along with para. 34, e.g. in the present example, base station 105 transmits the SSBs according to the predefined pattern 800b but starting at the first available slot 835 

Regarding claim 9, ZHANG_481 in view of Zhang_410 teaches receiving an offset of the SSB transmission in the STTC.  (ZHANG_481, see at least para. 80, e.g. base station 105 may include the wrap around index 750 in the PBCH)

Regarding claim 10, ZHANG_481 in view of Zhang_410 teaches determining a radio frame boundary based upon the offset and an SSB block index.  (ZHANG_481, see at least para. 80, e.g. UE 115 may then determine the DMTC window or other time frame starting point based on the SSB index with the wrap around index 750)

Regarding claim 11, ZHANG_481 in view of Zhang_410 teaches the offset is based upon a payload of a physical broadcast channel.  (ZHANG_481, see at least para. 80, e.g. base station 105 may include the wrap around index 750 in the PBCH)

Regarding claim 12, ZHANG_481 in view of Zhang_410 teaches the available channel is in an unlicensed spectrum.  (ZHANG_481, see at least para. 78, e.g. SSB transmissions in a shared spectrum environment)

Regarding claim 13, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 13 performs reverse procedures of those of claim 1; more specifically, it would be the apparatus of 

Regarding claim 14, in view of claim 13 above, this claim is rejected for the same reasoning as claim 2.

Regarding claim 15, in view of claim 13 above, this claim is rejected for the same reasoning as claim 3.

Regarding claim 16, in view of claim 13 above, this claim is rejected for the same reasoning as claim 4.

Regarding claim 17, in view of claim 13 above, this claim is rejected for the same reasoning as claim 5.

Regarding claim 18, ZHANG_481 in view of Zhang_410 teaches transmitting an SSB index and an offset of the SSB transmission in the STTC.  (ZHANG_481, see at least para. 80, e.g. UE 115 may then determine the DMTC window or other time frame starting point based on the SSB index with the wrap around index 750)

Regarding claim 19, ZHANG_481 in view of Zhang_410 teaches the transmitted second one of the SSBs in the second slot is based upon a failed LBT 

Regarding claim 20, ZHANG_481 in view of Zhang_410 teaches the available channel is in an unlicensed spectrum.  (ZHANG_481, see at least para. 78, e.g. SSB transmissions in a shared spectrum environment)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465